 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   PEDRO RANGEL,                                     Case No. 1:18-cv-01713-AWI-SAB
12                  Petitioner,                        DEATH PENALTY CASE
13           v.                                        ORDER THAT RESPONDENT’S COUNSEL
                                                       SHOW CAUSE WHY SANCTIONS
14   RONALD DAVIS, Warden of San Quentin               SHOULD NOT BE IMPOSED FOR
     State Prison,                                     FAILURE TO OBEY THE COURT’S
15                                                     SCHEDULING ORDER
                    Respondent.
16                                                     Deadline to Respond: August 16, 2019
17

18          A review of the record in this action reveals that Respondent Warden Ron Davis,

19 through counsel Deputy Attorneys General Kenneth Sokoler and Michael Dolida, has not

20 complied with the Court’s July 12, 2019 deadline to file a notice of lodging and lodge with the

21 Court the specified state court record. (See Doc. No. 16 at 2.) Counsel was previously advised

22 the Court would view with disfavor any request to extend a deadline absent reasonably

23 unforeseeable and unavoidable circumstances showing good cause. (Id., at 3-4.)

24          The Court has inherent power to sanction parties or their attorneys for improper

25 conduct. Chambers v. Nasco, Inc., 501 U.S. 32, 43-46 (1991); Roadway Express, Inc. v.

26 Piper, 447 U.S. 752, 766 (1980); Fink v. Gomez, 239 F.3d 989, 991 (9th Cir. 2001). District

27 courts have the inherent power to control their dockets and “in the exercise of that power, they

28 may impose sanctions.” Thompson v. Housing Auth., 782 F.2d 829, 831 (9th Cir. 1986).
                                             1
 1          Local Rule 110 provides that “failure of counsel or of a party to comply with these

 2 Rules or with any order of the Court may be grounds for imposition by the Court of any and all

 3 sanctions . . . within the inherent power of the Court.”

 4          Respondent’s counsel neither has complied with the July 12, 2019 deadline for lodging

 5 the state record, nor contacted the Court regarding the non-compliance.

 6          Accordingly,

 7          1.      Respondent’s counsel shall show cause why sanctions should not be imposed by

 8 filing a written response to this order no later than August 16, 2019, or waive any entitlement

 9 to show cause. Upon review of counsel’s written response or upon a failure to respond, the

10 Court may order a show cause hearing regarding imposition of sanctions.

11          2.      The Clerk of the Court is directed to serve this order upon counsel for

12 Petitioner, Donald Ritt (ritt@rtthlaw.com) and Verna Wefald (verna@vernawefald.com), and

13 counsel for Respondent, Kenneth Sokoler (kenneth.sokoler@doj.ca.gov) and Michael Dolida

14 (michael.dolida@doj.ca.gov).

15
     IT IS SO ORDERED.
16

17 Dated:        August 13, 2019
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28
                                                    2
